PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Deng et al.
Application No. 17/207,730
Filed: 21 Mar 2021
For: Security System And Method Thereof


:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.181, filed June 21, 2022, requesting withdrawal of the holding of abandonment in the above-identified application. 

The petition under 37 CFR 1.181 is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are not permitted.  Petitioner is advised that this is not a final agency decision.

As a preliminary matter, the petition must be dismissed because the petition is not properly signed. 
37 CFR 1.33(b) provides:
Amendments and other papers. Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by:
(1) A patent practitioner of record;
(2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or
(3) The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.
No one signed the June 21, 2022 petition. Either both joint inventors must sign the renewed petition, or a patent practitioner registered to practice before the Office must sign the renewed petition.

Turning to the merits of the petition: This application became abandoned for failure to timely reply to the non-final Office action, mailed October 4, 2021, which set a three month period for reply, with extensions of time available under 37 CFR 1.136(a).  The October 4, 2021 non-final Office action was marked – REFUSED – and returned to the Office on November 1, 2021. Applicants filed a change of correspondence address of December 30, 2021. A Notice of Abandonment was mailed on April 28, 2022. 

Petitioner argues the application should not be held abandoned because the October 4, 2021 non-final Office action was returned to the Office. However, there is some question as to the reason the correspondence was returned to the Office. 

The October 4, 2021 Office correspondence was marked as REFUSED. Did applicants move from the 110 Edgedale Gardens NW address prior to October 4, 2021? It is noted that applicants filed a change of correspondence address on December 30, 2021, rather close in time to the date the October 4, 2021 non-final Office action was mailed and the date the October 4, 2021 non-final Office action was returned to the Office. Did applicants have a postal mail forwarding order in place for the 110 Edgedale Gardens NW address? 

Applicants are informed that expecting that a postal authority will forward mail is not the same as providing the United States Patent and Trademark Office with a current correspondence address. An applicant is responsible for specifying a correct correspondence address. A delay caused by the failure on the part of the applicant to provide the Office with a current correspondence address does not constitute an unavoidable delay. See Ray v. Lehman, 55 F.3d 606, 34 USPQ2d 1786 (Fed. Cir. 1995).  

Withdrawal of the holding of abandonment is not appropriate if applicants failed to provide the Office will a current address. The petition under 37 CFR 1.181 is dismissed. A copy of the October 4, 2021 non-final Office action is enclosed.

If applicants failed to keep the Office informed of a current address, then that was the cause of the mail being returned to the Office; and applicants are encouraged to file a petition to revive under 37 CFR 1.137(a).  A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by:


(1)	the required reply to the October 4, 2021 non-final Office action;

(2)	the petition fee of $1050; and


	(3)	a statement that the entire delay in filing the required reply 	from the 		due date for the reply until the filing of a grantable petition pursuant 		to 37 CFR 1.137(a) was unintentional.


For petitioners’ convenience, please find enclosed a copy of blank form:  PETITION FOR REVIVAL OF AN APPLICATION FOR PATENT ABANDONED UNINTENTIONALLY (PTO/SB/64).

Further correspondence with respect to this matter should be addressed as follows:

By mail:			Mail Stop PETITION
				Commissioner for Patents
				Post Office Box 1450
				Alexandria, VA 22313-1450	
			
By hand:			U.S. Patent and Trademark Office
				Customer Service Window, Mail Stop Petition
				Randolph Building
				401 Dulany Street
				Alexandria, VA 22314

By FAX:			(571) 273-8300 - ATTN:  Office of Petitions

Registered users may file via EFS-Web. 

Telephone inquiries may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        

ENCLOSURES:	PETITION FOR REVIVAL OF AN APPLICATION FOR PATENT ABANDONED UNINTENTIONALLY (PTO/SB/64);

Privacy Act Statement; and

October 4, 2021 non-final Office action